       Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 1 of 40




 1   MAGNANIMO & DEAN, LLP
     FRANK A. MAGNANIMO
 2   21031 Ventura Boulevard
 3
     Suite 803
     Woodland Hills, CA 91364
 4   Telephone: (818) 305-3450
     Facsimile: (818) 305-3451
 5   Email: Frank@MagDeanLaw.com
 6   GAINEY McKENNA & EGLESTON
     THOMAS J. MCKENNA
 7   GREGORY M. EGLESTON
     501 Fifth Avenue, 19th Floor
 8   New York, New York 10017
     Tel: (212) 983-1300
 9   Fax: (212) 983-0383
     Email: tjmckenna@gme-law.com
10   Email: gegleston@gme-law.com
11   Attorneys for Plaintiff
12
                         UNITED STATES DISTRICT COURT
13
                       NORTHERN DISTRICT OF CALIFORNIA
14
     LEONARD R. PINTO, Derivatively   )
15                                    )     Case No.: 5:19-cv-03354-BLF
     on Behalf of ARLO                )
16   TECHNOLOGIES, INC.,              )
17                                    )
                    Plaintiff,        )
18                                    )     AMENDED VERIFIED
               v.                     )     SHAREHOLDER DERIVATIVE
19                                    )     COMPLAINT
     SEAN AGGARWAL, JOCELYN E.        )
20   CARTER-MILLER, RALPH E.          )
     FAISON, MATTHEW McRAE,           )
21   MIKE POPE, GRADY K.              )
22   SUMMERS, and AMY ROTHSTEIN ))
                   Defendants,        )
23                                    )
                                      )
24   -and-                            )
                                      )
25   ARLO TECHNOLOGIES, INC.          )
26                                    )
                   Nominal Defendant. )
     ________________________________ )
27
28



                   AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
       Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 2 of 40




 1         Plaintiff Leonard R. Pinto (“Plaintiff”), by and through his undersigned
 2   counsel, derivatively on behalf of Nominal Defendant Arlo Technologies, Inc.
 3   (“Arlo” or the “Company”), submits this Amended Verified Shareholder Derivative
 4   Complaint (the “Amended Complaint”). Plaintiff’s allegations are based upon his
 5   personal knowledge as to himself and his own acts, and upon information and belief,
 6   developed from the investigation and analysis by Plaintiff’s counsel, including a
 7   review of publicly available information, including filings by Arlo with the U.S.
 8   Securities and Exchange Commission (“SEC”), press releases, news reports, analyst
 9   reports, investor conference transcripts, publicly available filings in lawsuits, and
10   matters of public record.
11                               NATURE OF THE ACTION
12         1.     This is a shareholder derivative action brought on behalf of and for the
13   benefit of the Company, against certain of its officers and/or directors named as
14   defendants herein seeking to remedy Defendants (defined below) violations of
15   Sections 10(b) and 21D of the Securities Exchange Act of 1934 (the “Exchange
16   Act”), their breaches of fiduciary duties and other wrongful conduct as alleged
17   herein and that occurred from August 3, 2018 through the present (the “Relevant
18   Period”). Defendants’ (defined below) actions have caused, and will continue to
19   cause, substantial financial harm and other damages to the Company, including
20   damages to its reputation and goodwill.
21         2.     The Company is a provider of home security and monitoring systems.
22   The Company’s products include Wi-Fi- and LTE-enabled cameras, advanced baby
23   monitors, and smart security lights. The Company claims to be the leader in the
24   U.S. consumer network-connected camera-systems market, with a 48% market share
25   as of the second quarter of 2018. The Company has enjoyed a “first-mover”
26   advantage, as one of the first companies to mass produce easy-to-install home
27   security cameras and the integrated smart technologies used to service the devices.
28   As a result of its market dominance, purportedly superior product offerings, and

                   AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                               -1-
       Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 3 of 40




 1   focus on product innovation, the Company has been able to charge a premium for its
 2   devices, with some of its security cameras selling for nearly double the price of its
 3   competitors’ cameras.     The Registration Statement and Prospectus issued in
 4   connection with the Company’s August 6, 2018 initial public offering (the “IPO”)
 5   stated that Arlo would continue to offer industry “leading technology” in its
 6   products, maintain its competitive edge, and “continue to charge a premium price
 7   over competing products because of our superior product features, ease of use and
 8   bundled prepaid services.”
 9         3.     On August 6, 2018, the Company filed its Prospectus for the IPO with
10   the SEC (the “Prospectus”), which was incorporated into and forms part of the
11   Registration Statement for the IPO (together, with all amendments, the “Registration
12   Statement”). By means of the Registration Statement, the Company sold over 11.7
13   million shares of common stock at a price of $16 per share, generating over $187
14   million in gross proceeds. Prior to the IPO, the Company was a subsidiary of
15   NETGEAR, Inc. (“NETGEAR”).            NETGEAR spun off Arlo in the IPO and
16   continued to control the Company after the IPO, owning over 80% of the shares of
17   Arlo’s outstanding common stock (the “Spin Off”).
18         4.     The Registration Statement was negligently prepared and, as a result,
19   contained untrue statements of material fact, omitted material facts necessary to
20   make the statements contained therein not misleading, and failed to make adequate
21   disclosures required under the rules and regulations governing the preparation of
22   such documents. Specifically, the Registration Statement failed to disclose that: (i)
23   Arlo was suffering from adverse sales trends in its key product offerings; (ii) Arlo’s
24   products had begun the end of their sales cycle and the Company had failed to
25   develop the new products necessary to replace them; (iii) Arlo needed to engage in
26   aggressive promotional activity and cut prices in order to maintain sales growth and
27   stave off competition from well-resourced rivals, such as Google and Amazon, with
28   significantly cheaper product offerings; (iv) Arlo’s new flagship wire-free security

                   AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                              -2-
       Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 4 of 40




 1   camera system, Arlo Ultra, suffered from quality control issues that jeopardized the
 2   Company’s ability to launch the product in time for the crucial holiday season; and
 3   (v), as a result of (i)-(iv), the Company was experiencing extreme margin pressures,
 4   had lost its ability to maintain its historical price premium, and was suffering from
 5   accelerating negative sales and operational trends.
 6         5.     On October 25, 2018, the Company issued a press release announcing
 7   its financial results for the quarter ended September 30, 2018 – the same quarter
 8   during which the Company had conducted the IPO. Arlo announced that its GAAP
 9   gross margin had shrunk to 22.7% during the quarter, down from 25.5% the prior
10   quarter and 27% in the comparable quarter the prior year. The press release also
11   provided a dismal outlook for the Company’s fourth quarter of 2018, with a
12   projected GAAP gross margin of only 12.4% to 14.4% – or approximately half the
13   Company’s gross margin achieved in the quarter just prior to the IPO. At the same
14   time, the Company forecast revenues of only $140 million to $155 million for the
15   quarter, which was a slight increase over the $131.2 million in quarterly revenues
16   achieved in the third quarter of 2018, despite the fact that the Company historically
17   recorded substantially higher revenues during the fourth quarter due to the holiday
18   shopping season. For example, the Company generated more than a third of its
19   annual revenues in the fourth quarter of 2017.
20         6.     During the earnings call to discuss the results, Christine M. Gorjanc
21   (“Gorjanc”), the Company’s Chief Financial Officer (“CFO”), stated that the sharp
22   decline in gross margins was due to the high level of promotional activity the
23   Company needed to engage in to promote sales and register users. Gorjanc stated
24   that the promotional activity was necessary because Arlo had failed to bring a new
25   product to market and the Company’s available products were later in their sales
26   cycle, and thus less desirable to consumers. As a result, Arlo’s technological
27   advantage had been eroded by the time of the IPO and, unbeknownst to the market
28   and contrary to representations made in the Registration Statement, the Company

                   AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                              -3-
       Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 5 of 40




 1   would be unable to charge its historical price premium in the face of rising
 2   competition.
 3         7.       Then, on December 3, 2018, the Company reported a delay in
 4   shipments of its Arlo Ultra flagship device due to “a quality issue with the battery
 5   from one of its suppliers.” The defective cameras had been under development for
 6   months, including at the time of the IPO. As a result of the delay, the Company
 7   lowered its already disappointing fourth quarter 2018 financial guidance, with “net
 8   revenue to be in the range of $125 million to $130 million, non-GAAP gross margin
 9   to be approximately 10%, and non-GAAP operating loss to be approximately 20%
10   of revenue.” Thus, the Company would experience sequential revenue contraction
11   and accelerating gross margin erosion despite the impact of the holiday shopping
12   season and the aforementioned promotional activities.
13         8.       On December 4, 2018, the Company stock closed at $8.80 per share, or
14   45% less than the price at which Arlo stock had sold in the IPO only four months
15   previously.
16         9.       On May 21, 2021, the Company stock closed at $6.40 per share.
17                              JURSIDICTION AND VENUE
18         10.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331
19   because Plaintiff’s claims raise a federal question under Section 10(b) of the
20   Exchange Act, 15. U.S.C. § 78j(b), and Section 21D of the Exchange Act, 15 U.S.C.
21   § 78u-4(f). This Court has supplemental jurisdiction over the remaining claims
22   under 28 U.S.C. §1367.
23         11.      This Court has jurisdiction over each defendant named herein because
24   each defendant is either a corporation that conducts business in and maintains
25   operations in this District or is an individual who has sufficient minimum contacts
26   with this District to render the exercise of jurisdiction by the District courts
27   permissible under traditional notions of fair play and substantial justice.
28

                     AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                               -4-
        Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 6 of 40




 1          12.    Venue is proper in this Court in accordance with 28 U.S.C. § 1391
 2   because: (i) Arlo maintains its principal place of business in this District; (ii) one or
 3   more of the defendants either resides in or maintains executive offices in this
 4   District; (iii) a substantial portion of the transactions and wrongs complained of
 5   herein, including Defendants’ primary participation in the wrongful acts detailed
 6   herein, and aiding and abetting and conspiracy in violation of fiduciary duties owed
 7   to Arlo, occurred in this District; and (iv) Defendants have received substantial
 8   compensation in this District by doing business here and engaging in numerous
 9   activities that had an effect in this District.
10                                           PARTIES
11   Plaintiff
12          13.    Plaintiff Leonard R. Pinto (“Plaintiff”) is a current owner of Arlo’s
13   stock, purchasing his stock in connection with the Registration Statement, and has
14   held the stock during the time of the continuous wrongful course of conduct alleged
15   herein, and continues to hold his Arlo stock. Plaintiff will fairly and adequately
16   represent the interests of the stockholders in enforcing the rights of the Company.
17   Nominal Defendant
18          14.    Defendant Arlo Technologies, Inc. (“Arlo” or the “Company”) is a
19   Delaware corporation with its principal executive offices located at 3030 Orchard
20   Parkway, San Jose, CA 95134. Arlo is incorporated in Delaware.
21   Director Defendants
22          15.    Defendant Sean Aggarwal (“Aggarwal”) has served as a member of
23   Arlo’s Board of Directors (the “Board”) since October 2018. Defendant Aggarwal
24   is a member of the Compensation, Nominating and Corporate Governance, and
25   Cybersecurity committees. Defendant Aggarwal was added as a member of the
26   Audit Committee in April 2020.
27          16.    Defendant Jocelyn E. Carter-Miller (“Carter-Miller”) was a director of
28   the Company at the time of the IPO. Defendant Carter-Miller had served on the

                    AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                 -5-
       Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 7 of 40




 1   board of directors of NETGEAR since January 2009. Defendant Carter-Miller was
 2   motivated by the financial implications of the Spin Off and IPO, given her financial
 3   stake in Arlo and NETGEAR. As of the Spin Off and IPO, Defendant Carter-Miller
 4   beneficially owned over 11,000 NETGEAR shares, and in connection with the IPO,
 5   received Restricted Stock Units representing 12,500 shares of Arlo common stock.
 6   Defendant Carter-Miller is a member of the Audit and Strategic committees.
 7   Defendant Carter-Miller is the Chair of the Compensation Committee.
 8         17.   Defendant Ralph E. Faison (“Faison”) was, at all relevant times, the
 9   Chairman of the Board of the Company at the time of the IPO. Defendant Faison
10   had served on the board of directors of NETGEAR since August 2003. Defendant
11   Faison was motivated by the financial implications of the Spin Off and IPO, given
12   his financial stake in Arlo and NETGEAR. As of the Spin Off and IPO, Defendant
13   Faison beneficially owned over 33,000 NETGEAR shares, and in connection with
14   the IPO, received Restricted Stock Units representing 12,500 shares of Arlo
15   common stock. Defendant Faison is a member of the Compensation and
16   Cybersecurity committees. Defendant Faison is the Chair of the Nominating and
17   Corporate Governance Committee and Strategic Committee.
18         18.   Defendant Matthew McRae (“McRae”) was, at all relevant times, the
19   Chief Executive Officer (“CEO”) and a director of the Company, as well as
20   NETGEAR’s Senior Vice President of Strategy as of the IPO. Defendant McRae
21   signed or authorized the signing of the false and misleading Registration Statement.
22   As one of the executives in the Spin Off and IPO working group, Defendant McRae
23   reviewed and approved, and participated in making statements in the Registration
24   Statement. Defendant McRae also reviewed, edited and approved the road show
25   PowerPoint presentation. Defendant McRae was motivated by the financial
26   implications of the Spin Off and IPO, given his financial stake and incoming
27   executive position in Arlo, as well as his financial interest in NETGEAR, Arlo’s
28   controlling shareholder. As of the Spin Off and IPO, Defendant McRae had

                   AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                             -6-
       Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 8 of 40




 1   substantial holdings in NETGEAR and in connection with the IPO, received stock
 2   options representing 1,875,000 shares of Arlo common stock.
 3         19.   Defendant Mike Pope (“Pope”) has served as a member of Arlo’s
 4   Board since October 2018. Defendant Pope is the Chair of the Audit Committee
 5   and a member of the Nominating and Corporate Governance Committee.
 6         20.   Defendant Grady Summers (“Summers”) was a director of the
 7   Company at the time of the IPO. Defendant Summers had served on the board of
 8   directors of NETGEAR since January 2016. Defendant Summers was motivated by
 9   the financial implications of the Spin Off and IPO, given his financial stake in Arlo
10   and NETGEAR. As of the Spin Off and IPO, Defendant Summers beneficially
11   owned over 14,000 NETGEAR shares, and in connection with the IPO, received
12   Restricted Stock Units representing 12,500 shares of Arlo common stock.
13   Defendant Summers is a member of the Audit Committee and the Chair of the
14   Cybersecurity Committee.
15         21.   Defendant Amy Rothstein (“Rothstein”) has served as a director since
16   May 7, 2019. Defendant Rothstein is a member of the Strategic Committee.
17         22.   Defendants Aggrawal, Carter-Miller, Faison, McRae, Pope, Summers,
18   and Rothstein are referred to herein as the “Director Defendants” or “Defendants”.
19   Non-Party
20         23.   Non-Party NETGEAR is a consumer electronics company based in
21   San Jose, California. As the parent Company of Arlo, NETGEAR owned 100% of
22   Arlo’s outstanding common stock as of the IPO and held 84.2% of the Company’s
23   outstanding common stock after the IPO, having sold securities representing
24   approximately 16% of its ownership interest in connection with the IPO. The
25   Registration Statement identified NETGEAR as Arlo’s “Controlling Shareholder”
26   and listed numerous powers that NETGEAR had over Arlo, including “the power to
27   determine matters submitted to a vote of our stockholders without the consent of
28   [Arlo’s] other stockholders.” NETGEAR designated numerous personnel in the

                   AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                             -7-
        Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 9 of 40




 1   working group for the Spin Off and IPO, including Defendant McRae, its Senior
 2   Vice President of Strategy, who became Arlo’s Chief Executive Officer (“CEO”) in
 3   connection with the Spin Off and IPO, and Christine M. Gorjane, its Chief Financial
 4   Officer, who became Arlo’s Chief Financial Officer in connection with the Spin Off
 5   and IPO (“CFO”), as well as other executives, all of whom not only reviewed and
 6   approved the Registration Statement, but also participated in making presentations
 7   according to a PowerPoint reviewed and approved by them and other personnel on
 8   behalf of NETGEAR and Arlo. NETGEAR was motivated by the financial
 9   implications of the Spin Off and IPO, including (among other things) selling its
10   interest in Arlo, transferring certain Arlo assets and liabilities, and being able to
11   cause the issuance of marketable securities to further fund cash and securities into
12   its capital structure.
13                            ARLO’S CORPORATE GOVERNANCE
14          24.    As members of the Company’s Board, the Director Defendants were
15   held to the highest standards of honesty and integrity and charged with overseeing
16   the Company’s business practices and policies and assuring the integrity of its
17   financial and business records.
18          25.    The conduct of the Director Defendants complained of herein involves
19   a knowing and culpable violation of their obligations as directors and officers of the
20   Company, the absence of good faith on their part, and a reckless disregard for their
21   duties to the Company and its investors that the Director Defendants were aware
22   posed a risk of serious injury to the Company.
23
      CODE OF BUSINESS ETHICS AND CONFLICT OF INTEREST POLICY
24          FOR DIRECTORS, OFFICERS AND KEY EMPLOYEES
25          26.    The Company maintains a Code of Business Conduct and Ethics
26   (“Code of Conduct”). The Code of Conduct states in relevant part:
27
            IV. DISCLOSURE TO THE SEC AND THE PUBLIC
28

                     AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                              -8-
       Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 10 of 40




 1         Our policy is to provide full, fair, accurate, timely, and
           understandable disclosure in reports and documents that we file with,
 2         or submit to, the SEC and in our other public communications.
 3         Accordingly, Covered Persons must ensure that they and others in the
           Company comply with our disclosure controls and procedures and our
 4
           internal controls for financial reporting. In the event any Covered
 5         Person believes or suspects that any information that is filed with, or
 6
           submitted to the SEC, or otherwise made publicly available is
           materially inaccurate or misleading, or if such Covered Person has
 7         identified or has suspicion of a material weakness in the Company’s
 8         public reporting procedures, such Covered Person shall promptly raise
           such concern with one of the following: the Chief Financial Officer, or
 9
           the SVP of Human Resources, or General Counsel, or Internal Audit or
10         Chairman of the Audit Committee (or other member of the Audit
           Committee, as may be appropriate). Such report may be made on an
11
           anonymous basis. [Emphasis added].
12
           27.    As stated therein, the Code of Conduct applies to all of Arlo’s officers,
13
     directors, and employees.          The wrongful conduct of the Director Defendants
14
     complained of herein violates the Code of Conduct.
15
                          THE AUDIT COMMITTEE CHARTER
16
           28.    Arlo maintains an Audit Committee Charter. The Audit Committee
17
     Charter states in relevant part:
18
19         The Audit Committee’s responsibility is one of oversight. The
           members of the Audit Committee are not employees of the Company,
20         and they do not perform, or represent that they perform, the functions
21         of management or the independent auditors. The Audit Committee
           relies on the expertise and knowledge of management and the
22
           independent auditors in carrying out its oversight responsibilities. The
23         management of the Company is responsible for preparing accurate and
24         complete financial statements in accordance with generally accepted
           accounting principles and for establishing and maintaining appropriate
25         accounting principles and financial reporting policies and satisfactory
26         internal control over financial reporting. The independent auditors are
           responsible for auditing the Company’s annual consolidated financial
27
           statements and the effectiveness of the Company’s internal control over
28         financial reporting and reviewing the Company’s periodic financial

                    AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                -9-
     Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 11 of 40




 1      statements. It is not the responsibility of the Audit Committee to
        prepare or certify the Company’s financial statements or guarantee the
 2      audits or reports of the independent auditors, nor is it the duty of the
 3      Audit Committee to certify that the independent auditor is
        “independent” under applicable rules. These are the fundamental
 4
        responsibilities of management and the independent auditors.
 5
 6
                                       *     *      *

 7      COMMITTEE RESPONSIBILITIES AND AUTHORITY:
 8
        The responsibilities of the Audit Committee shall include:
 9
10          Overseeing the Company’s system of internal controls over
11
             financial reporting, including meeting periodically with the
             Company’s management and the independent auditors to
12           review the adequacy of such controls and to review the
13           disclosure regarding such system of internal controls required
             under SEC rules to be contained in the Company’s periodic
14
             filings and the attestations or reports by the independent
15           auditors relating to such disclosure;
16
            Prior to engagement of any prospective auditors, reviewing a
17           written disclosure by the prospective auditors of all relationships
18           between the prospective auditors, or their affiliates, and the
             Company, or persons in financial oversight roles at the
19
             Company, that may reasonably be thought to bear on
20           independence, and to discuss with the prospective auditors the
             potential effects of such relationships on the independence of the
21
             prospective auditors, consistent with Ethics and Independence
22           Rule 3526, Communication with Audit Committees Concerning
23           Independence, of the Public Company Accounting Oversight
             Board (United States) (the “PCAOB”);
24
25          Appointing, retaining, compensating and overseeing the work of
             the independent auditors (including resolving disagreements
26
             between management and the independent auditors regarding
27           financial reporting) for the purpose of preparing or issuing an
28           audit report or related work. The Audit Committee shall submit

                AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                           - 10 -
     Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 12 of 40




 1            its selection of the independent auditors to the Company’s
              stockholders for their non-binding ratification on an annual basis;
 2
 3          Pre-approving audit and permissible non-audit services provided
             to the Company by the independent auditors (or subsequently
 4
             approving non-audit services in those circumstances where a
 5           subsequent approval is necessary and permissible); in this regard,
 6           the Audit Committee shall have the sole authority to approve the
             selection and termination of the independent auditors (which
 7           independent auditors shall report to the Audit Committee), all
 8           audit engagement fees and terms and all non-audit engagements,
             as may be permissible, with the independent auditors;
 9
10          Reviewing and discussing with the independent auditors any
11           documentation supplied by the independent auditors as to the
             nature and scope of any tax services to be approved, as well as
12           the potential effects of the provision of such services on the
13           auditor’s independence;
14
            Reviewing and providing oversight with respect to the external
15           audit and the Company’s relationship with its independent
16           auditors by (i) reviewing the independent auditors’ proposed
             audit scope, approach and independence for the annual audit and
17           quarterly reviews for the current year; (ii) obtaining on a periodic
18           basis a written statement from the independent auditors regarding
             relationships and services with the Company which may impact
19
             independence and presenting this statement to the Board, and to
20           the extent there are relationships, monitoring and investigating
21
             them; (iii) discussing with the Company’s independent auditors
             the financial statements and audit findings, including any
22           significant adjustments, management judgments and accounting
23           estimates, changes in the Company’s selection or application of
             accounting principles, any difficulties encountered in the course
24           of the audit work, suggestions for improvements provided to
25           management by the independent auditors, any restrictions on the
             scope of activities or access to requested information, any
26
             significant disagreements with management and any other
27           required communications described in applicable accounting
28           standards, significant new accounting policies and any other
             matters described in PCAOB AS 1301 – Communications with
                AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                          - 11 -
     Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 13 of 40




 1            Audit Committees, as may be modified or supplemented; and
              (iv) reviewing reports submitted to the audit committee by the
 2            independent auditors in accordance with the applicable SEC
 3            requirements;
 4
            Reviewing and discussing with management and the independent
 5           auditors the annual audited financial statements and quarterly
 6           unaudited financial statements, including the Company’s
             disclosures under “Management’s Discussion and Analysis of
 7           Financial Condition and Results of Operations,” in connection
 8           with filing the Company’s Annual Report on Form 10-K and
             Quarterly Reports on Form 10-Q, respectively, with the SEC;
 9
10          Engaging the Company’s independent auditors to review, prior
11           to filing with the SEC, the Company’s interim financial
             statements included in Quarterly Reports on Form 10-Q, using
12           professional standards and procedures for conducting such
13           reviews;
14
            Reviewing, prior to announcement, the Company press releases
15           containing material financial information and discussing with
16           management whether such press releases properly disclose
             financial information presented in accordance with GAAP and,
17           to the extent non-GAAP information is included, applicable rules
18           and regulations of the SEC governing the disclosure of such non-
             GAAP information;
19
20          Overseeing compliance with the requirements of the SEC and the
21           New York Stock Exchange for disclosure of auditor’s services
             and audit committee members, member qualifications and
22           activities;
23
            At least annually, obtaining and reviewing a report by the
24
             independent auditor describing the audit firm’s internal quality-
25           control procedures and any material issues raised by the most
26           recent internal quality-control procedures and any material issues
             raised by the most recent internal quality-control, peer review or
27           any inquiry or investigation by governmental or professional
28

                AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                         - 12 -
     Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 14 of 40




 1            authorities within the preceding two years, and any steps to deal
              with any identified issues;
 2
 3          Discussing with management and the independent auditors
             correspondence with regulators or governmental agencies that
 4
             raise material issues regarding the Company’s financial
 5           statements or accounting policies;
 6
            Reviewing management’s monitoring of compliance with the
 7           Foreign Corrupt Practices Act, the UK Anti-Bribery Act and any
 8           other similar laws;
 9
            Annually reviewing and providing to the Board for its approval
10           the Company’s Code of Business Ethics and Conflict of Interest
11           Policy for Directors, Officers and Key Employees, in accordance
             with applicable law;
12
13          Reviewing annually the results of the annual Certification of the
             Code of Business Ethics and Conflict of Interest Policy For
14
             Directors, Officers and Key Employees with management, and
15           the disposition of all instances of noncompliance as appropriate;
16
            Setting clear hiring policies for employees or former employees
17
             of the Company’s independent auditors, consistent with SEC and
18           the New York Stock Exchange regulations and guidelines;
19
            Reviewing and evaluating the lead partner of the independent
20           auditor team and ensuring an orderly rotation of the lead audit
21           partner as required by law;
22
            Reviewing with the independent auditors, as appropriate,
23           communications between the audit team and the independent
24
             auditors’ national office with respect to accounting or auditing
             issues presented by the engagement;
25
26          Reviewing, in conjunction with counsel, any legal matters that
             could have a significant impact on the Company’s financial
27
             statements;
28

                AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                         - 13 -
     Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 15 of 40




 1          Reviewing and discussing with management and the independent
             auditor the Company’s financial risk exposures (including its
 2           investment policies) and assessing the policies and processes
 3           management has implemented to monitor and control such
             exposures;
 4
 5          Assisting the Board in fulfilling its oversight responsibilities
 6           regarding the Company’s policies and processes with respect to
             enterprise risk assessment and management, including any
 7           significant non-financial risk exposures;
 8
 9
            If necessary, instituting special investigations with full access to
             all books, records, facilities and personnel of the Company;
10
11          Obtaining advice and assistance from outside legal, accounting
             or other advisors, with any resulting expenses being paid by the
12
             Company;
13
14
            Reviewing in advance and approving all transactions between the
             Company and a related party for which review or approval is
15           required by applicable law or that are required to be disclosed in
16           the Company’s financial statements or SEC filings;
17
            At least annually, reviewing its own charter, structure, processes,
18           and membership requirements and performing an annual self-
19
             evaluation of its performance;

20          Providing a report in the Company’s proxy statement in
21           accordance with the rules and regulations of the SEC;
22
            Establishing procedures for receiving, retaining and treating
23           complaints received by the Company regarding accounting,
24           internal accounting controls or auditing matters and procedures
             for the confidential, anonymous submission by employees of
25           concerns regarding questionable accounting, internal accounting
26           controls, auditing matters or related matters;
27
            Reviewing and advising the Chief Executive Officer and the
28           Board with respect to the appointment, dismissal and
                AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                          - 14 -
       Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 16 of 40




 1                  replacement of the chief financial officer (and chief accounting
                    officer) and consulting with the Chief Executive Officer about
 2                  the performance goals and subsequent performance evaluation
 3                  and compensation of each;
 4
                  Reviewing the performance, and determining the scope, roles
 5                 and responsibilities, of the Company’s internal audit function,
 6                 including: (i) assessing resource requirements (internal, external
                   and/or combined); (ii) reviewing with management and the chief
 7                 internal audit executive any Internal Audit Charter, audit plans,
 8                 activities, staffing and organizational structure of the internal
                   audit function; (iii) ensuring there are no unjustified restrictions
 9
                   or limitations on the chief internal audit executive; (iv) reviewing
10                 any significant reports to management prepared by the internal
11
                   audit department, including management’s adoption and
                   resolution of the internal audit department’s recommendations;
12                 (v) reviewing the effectiveness of the internal audit function
13                 annually as part of the year-end external audit and reporting
                   process; and (vi) on a regular basis, meeting separately with the
14
                   chief internal audit executive to discuss any matters that the
15                 Audit Committee or internal audit believes should be discussed
                   privately;
16
17                Reviewing and discussing with executive management, and
18                 recommending to the Board, the appointment or dismissal of the
                   chief internal audit executive and consulting with executive
19
                   management about his or her performance goals and subsequent
20                 performance evaluation and compensation, and the application of
                   the Company’s compensation policies to other internal audit
21
                   personnel; and
22
23                Any additional responsibility or authority mandated by the SEC,
                   the New York Stock Exchange or other applicable rule or
24                 regulation. [Emphasis added].
25         29.      The purpose of the Audit Committee is to assist Arlo’s Board in its
26   oversight of accounting, financial reporting and disclosure processes and adequacy
27   of systems of disclosure and internal controls. The wrongful conduct of the Director
28   Defendants complained of herein violates the Charter of the Audit Committee.
                     AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                               - 15 -
       Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 17 of 40




 1         30.    The Board of Directors of Arlo are also charged with developing and
 2   maintaining the Company’s corporate governance policies and any related matters
 3   required by the federal securities laws. The wrongful conduct of the Director
 4   Defendants complained of herein violates good corporate governance principles.
 5                      DUTIES OF THE DIRECTOR DEFENDANTS
 6         31.    By reason of their positions as officers and/or directors of the
 7   Company, and because of their ability to control the business and corporate affairs
 8   of the Company, the Director Defendants owed the Company and its investors the
 9   fiduciary obligations of trust, loyalty, and good faith. The obligations required the
10   Director Defendants to use their utmost abilities to control and manage the
11   Company in an honest and lawful manner. The Director Defendants were and are
12   required to act in furtherance of the best interests of the Company and its investors.
13         32.    Each director of the Company owes to the Company and its investors
14   the fiduciary duty to exercise loyalty, good faith, and diligence in the administration
15   of the affairs of the Company and in the use and preservation of its property and
16   assets. In addition, as officers and/or directors of a publicly held company, the
17   Director Defendants had a duty to promptly disseminate accurate and truthful
18   information regarding the Company’s operations, finances, and financial condition,
19   as well as present and future business prospects, so that the market price of the
20   Company’s stock would be based on truthful and accurate information.
21         33.    To discharge their duties, the officers and directors of the Company
22   were required to exercise reasonable and prudent supervision over the management,
23   policies, practices, and controls of the affairs of the Company. By virtue of such
24   duties, the officers and directors of the Company were required to, among other
25   things:
26                (a)    ensure that the Company complied with its legal obligations and
27                requirements, including acting only within the scope of its legal
28

                   AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                              - 16 -
       Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 18 of 40




 1               authority and disseminating truthful and accurate statements to the SEC
 2               and the investing public;
 3               (b)   conduct the affairs of the Company in an efficient, businesslike
 4               manner so as to make it possible to provide the highest quality
 5               performance of its business, to avoid wasting the Company’s assets,
 6               and to maximize the value of the Company’s stock;
 7               (c)   properly and accurately guide investors and analysts as to the
 8               true financial condition of the Company at any given time, including
 9               making accurate statements about the Company’s business prospects,
10               and ensuring that the Company maintained an adequate system of
11               financial controls such that the Company’s financial reporting would be
12               true and accurate at all times;
13               (d)   remain informed as to how the Company conducted its
14               operations, and, upon receipt of notice or information of imprudent or
15               unsound conditions or practices, make reasonable inquiries in
16               connection therewith, take steps to correct such conditions or practices,
17               and make such disclosures as necessary to comply with federal and
18               state securities laws;
19               (e)   ensure that the Company was operated in a diligent, honest, and
20               prudent manner in compliance with all applicable federal, state and
21               local laws, and rules and regulations; and
22               (f)   ensure that all decisions were the product of independent
23               business judgment and not the result of outside influences or
24               entrenchment motives.
25         34.   Each Director Defendant, by virtue of his or her position as a director
26   and/or officer, owed to the Company and to its shareholders the fiduciary duties of
27   loyalty, good faith, and the exercise of due care and diligence in the management
28   and administration of the affairs of the Company, as well as in the use and

                   AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                             - 17 -
       Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 19 of 40




 1   preservation of its property and assets. The conduct of the Director Defendants
 2   complained of herein involves a knowing and culpable violation of their obligations
 3   as directors and officers of the Company, the absence of good faith on their part, and
 4   a reckless disregard for their duties to the Company and its shareholders that the
 5   Director Defendants were aware, or should have been aware, posed a risk of serious
 6   injury to the Company.
 7         35.    The Director Defendants breached their duties of loyalty and good faith
 8   by causing the Company to issue false and misleading statements concerning the
 9   business opportunities, results, and prospects of the Company. As a result, the
10   Company has expended, and will continue to expend, significant sums of money
11   related to investigations and lawsuits.
12                            SUBSTANTIVE ALLEGATIONS
13   Background
14         36.    Arlo is a provider of home security and monitoring systems. The
15   Company’s products include Wi-Fi- and LTE-enabled cameras, advanced baby
16   monitors, and smart security lights.
17         37.    Arlo claimed to be the leader in the U.S. consumer network-connected
18   camera-systems market, with a 48% market share as of the second quarter of 2018.
19   The Company enjoyed a “firstmover” advantage, as one of the first companies to
20   mass produce easy-to-install home security cameras and the integrated smart
21   technologies that service the devices. As a result of its market dominance,
22   purportedly superior product offerings, and focus on product innovation, the
23   Company was able to charge a premium for its devices, with some of its security
24   cameras selling for nearly double the price of its competitors’ cameras. At the same
25   time, Arlo was facing rising competition from competitors such as Google and
26   Amazon, who offer lower cost alternative smart security devices. Thus, it was
27   critical to investors at the time of the IPO that the Company maintain its competitive
28

                   AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                               - 18 -
       Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 20 of 40




 1   advantages, technological leadership, and ability to charge a price premium for its
 2   devices.
 3         38.    On July 6, 2018, Arlo filed the Registration Statement on Form S-1,
 4   which, after amendments, was declared effective on August 2, 2018. On August 6,
 5   2018, the Company filed with the SEC the Prospectus on Form 424B4, which
 6   included and formed part of the Registration Statement. By means of the
 7   Registration Statement, the Company sold over 11.7 million shares of Arlo common
 8   stock (including the exercise of the underwriters’ overallotment option) at a price of
 9   $16 per share for over $187 million in gross proceeds.
10         39.    The Registration Statement was negligently prepared and, as a result,
11   contained untrue statements of material fact or omitted to state other facts necessary
12   to make the statements made not misleading, and was not prepared in accordance
13   with the rules and regulations governing its preparation.
14         40.    Specifically, the Registration Statement highlighted the Company’s
15   “significant growth” and market leadership. The Registration Statement stated in
16   pertinent part:
17
           We have experienced significant growth since the launch of our first
18         product in December 2014, and according to NPD Group, Arlo is the
19         leader in the U.S. consumer network connected camera systems market.
           Outside of the United States, we are also the leader in Australia and
20
           several major European markets. In 2016, Arlo grew revenue by 108%
21         over the prior year to $184.6 million, and in 2017, Arlo further grew
22
           revenue by 101% over the prior year to $370.7 million.
           41.    The Registration Statement represented that the Company’s growth
23
     would continue to be sustained through the launch of new devices and innovative
24
     technologies. The Registration Statement stated in pertinent part:
25
26         Since the launch of our first product in December 2014, we have
27         shipped over 7.5 million smart connected devices, and, as of April 1,
           2018, our smart platform had over 1.9 million registered users across
28
           more than 100 countries around the world. We plan to continue to
                       AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                             - 19 -
       Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 21 of 40




 1         introduce new smart connected devices to the Arlo platform in new
           categories, increase the number of registered users on our platform,
 2         keep them highly engaged through our mobile app and generate
 3         incremental recurring revenue by offering them paid subscription
           services. [Emphasis added].
 4
           42.   Similarly, the Registration Statement claimed that Arlo’s “leading
 5
     technology” and its plan to “continue to introduce new smart connected devices”
 6
     had positioned the Company to continue to maintain its competitive edge following
 7
     the IPO. The Registration Statement stated:
 8
 9         Arlo combines an intelligent cloud infrastructure and mobile app with a
10
           variety of smart connected devices that transform the way people
           experience the connected lifestyle. Our cloud-based platform creates a
11         seamless, end-to-end connected lifestyle solution that provides users
12         visibility, insight and a powerful means to help protect and connect
           with the people and things that matter most to them. Arlo enables users
13
           to monitor their environments and engage in real-time with their
14         families and businesses from any location with a Wi-Fi or a cellular
           network internet connection. To date, we have launched several
15
           categories of award-winning smart connected devices, including wire-
16         free smart Wi-Fi and LTE-enabled cameras, advanced baby monitors
17         and smart security lights. In addition, Arlo’s broad compatibility
           allows the platform to seamlessly integrate with third-party internet-of-
18         things (“IoT”) products and protocols, such as Amazon Alexa, Apple
19         HomeKit, Apple TV, Google Assistant, IFTTT, Stringify and Samsung
           SmartThings. Since the launch of our first product in December 2014,
20
           we have shipped over 7.5 million smart connected devices, and, as of
21         April 1, 2018, our smart platform had over 1.9 million registered users
22         across more than 100 countries around the world.            We plan to
           continue to introduce new smart connected devices to the Arlo
23         platform in new categories, increase the number of registered users
24         on our platform, keep them highly engaged through our mobile app
           and generate incremental recurring revenue by offering them paid
25
           subscription services.
26
27
                                            ***

28

                   AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                             - 20 -
       Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 22 of 40




 1         We believe that the combination of our leading technology and our
           decades of experience gained from operating within a highly
 2         successful consumer electronics company positions us well against
 3         the competition and to be successful as an independent company.
 4
                                            ***
 5
 6
           Our technology leadership, embodied in our smart platform, has
           helped us achieve significant market share gain in the consumer
 7         network connected camera systems market. According to NPD, for
 8         the second quarter of 2018, we held 48% market share based on dollar
           sales in the U.S. consumer network connected camera systems market,
 9
           and our market leadership extends to international markets where we
10         have introduced our products. In addition to global expansion
           opportunities, we believe we are well-positioned to extend our current
11
           market leadership to the broader connected lifestyle market both
12         within and beyond the home as we continue to launch new product
13         lines and services within our connected lifestyle platform. [Emphasis
           added].
14
           43.   In addition, the Registration Statement stated that the Company’s
15
     “Best-in-Class Technology” and its stable of engineers, who are “continually
16
     push[ing] the boundaries of innovation,” were among its main “[c]ompetitive
17
     [a]dvantages.” The Registration Statement stated:
18
19         Our Competitive Advantages – What Sets Us Apart
20
           Best-in-Class Technology. Our engineers continually push the
21         boundaries of innovation to develop products that leverage our cutting-
22         edge technological capabilities. We are committed to hiring and
           retaining top engineers and thought leaders in the field.
23
           44.   While the Registration Statement discussed possible competition, it
24
     claimed that Arlo was “well-positioned” to not only maintain its competitive
25
     advantage, but “extend [its] current market leadership” following the IPO because of
26
     the Company’s “new product lines and services.”        The Registration Statement
27
     stated:
28

                   AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                            - 21 -
       Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 23 of 40




 1         Competition
 2         According to NPD, for the second quarter of 2018, we held 48%
 3         market share based on dollar sales in the U.S. consumer network
           connected camera systems market. Outside of the United States, we are
 4
           also leaders in Australia and several major European markets. We
 5         believe we are well-positioned to extend our current market
 6
           leadership to the broader connected lifestyle market both within and
           beyond the home as we continue to launch new product lines and
 7         services within our smart platform. However, our market is highly
 8         competitive and evolving, and we expect competition to increase in the
           future. We believe the principal competitive factors impacting the
 9
           market for our products include price, service offerings, functionality,
10         brand, technology, design, distribution channels and customer service.
11
           We believe that we compete favorably in these areas on the basis of
12         our U.S. consumer network connected camera systems market
13         leadership position, best-in-class technology, direct relationship with
           users and user engagement, trusted Arlo platform, strong Arlo brand
14         and channel partners and deep strategic partnerships with key
15         suppliers, such as Broadcom, Inc., OmniVision Technologies Inc.
           and Qualcomm Incorporated. Moreover, our focus on building a
16
           connected lifestyle platform, combined with our leading market share
17         in the consumer network connected camera systems market, has led
18         to the strength of our Arlo brand worldwide. We believe this focus
           allows us to compete favorably with companies that have introduced
19         or have announced plans to introduce devices with connected lifestyle
20         functionalities. [Emphasis added].
21         45.   Not only did the Registration Statement claim that Arlo’s technological
22   advantages and market dominance would grow following the IPO, the Registration
23   Statement also stated that the Company’s ability to “continue to charge a premium
24   price over competing products” was a key component of this “[g]rowth [s]trategy.”
25   The Registration Statement stated:
26
           Our Growth Strategy
27
28
           We primarily generate revenue by selling devices through retail,
           wholesale distribution and wireless carrier channels and subscription
                   AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                            - 22 -
       Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 24 of 40




 1         services through in-app purchases. A user’s introduction to our smart
           platform typically starts with the purchase of one or more of our
 2         cameras and lights, with a typical registered user owning on average
 3         three Arlo devices. We believe that we can continue to charge a
           premium price over competing products because of our superior
 4
           product features, ease of use and bundled prepaid services, such as
 5         rolling seven-day cloud video storage. We further enhance the user
 6
           experience by offering our subscription-based Arlo Smart services,
           which include features such as person detection, rich app notifications
 7         and extended data storage. Since the launch of the original Arlo
 8         Security Camera in December 2014, we have introduced six additional
           Arlo devices, and we plan to continue to launch new camera and non-
 9
           camera products and services to the Arlo ecosystem and grow our user
10         and subscriber bases. [Emphasis added].
11         46.   In addition, the Registration Statement touted Arlo’s purported
12   expertise in battery development for its devices. For example, the Registration
13   Statement highlighted the Company’s “power management expertise” as one of
14   “three key technology differentiators.”   Specifically, the Registration Statement
15   stated:
16
           Our proven power management expertise, leveraged from NETGEAR’s
17         years of experience building mobile hotspots, encompasses hardware
18         product design, software and firmware, including patented beaconing
           and power management methods, to prolong battery life.
19
20                                          ***
21
           Our Competitive Advantages – What Sets Us Apart
22
23         Best-in-Class Technology. Our engineers continually push the
           boundaries of innovation to develop products that leverage our cutting-
24         edge technological capabilities.
25
           We are committed to hiring and retaining top engineers and thought
26
           leaders in the field.
27
28
                                            ***

                  AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                            - 23 -
       Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 25 of 40




 1               Power Management Expertise. Arlo’s power management
           expertise, encompassing hardware product design, software and
 2         firmware, minimizes power consumption in our devices. Motion-
 3         activated on/off sensors prolong the devices’ overall battery life, and
           our patented low-power Wi-Fi technology also minimizes battery usage
 4
           before and during video transmission. As a result, our users typically
 5         only need to recharge their Arlo devices every three to six months,
 6         leading to flexible indoor and outdoor placement options.
 7
           47.       Moreover, the Registration Statement highlighted the importance to

 8
     Arlo of ensuring that its new products were timely launched for the critical holiday

 9
     shopping season. The Registration Statement stated:

10         Seasonality
11
           Historically, we have generated higher revenue in the third and fourth
12
           quarters of each year compared to the first and second quarters due to
13         seasonal demand from consumer markets primarily relating to the
14
           beginning of the school year and the holiday season. For example, for
           the years ended December 31, 2017 and 2016, our third and fourth
15         quarters collectively represented 62.0% and 65.5%, respectively, of our
16         revenue for such years. Therefore, timely and effective product and
           service introductions are critical to our results of operations.
17
           [Emphasis added].
18
19         48.       The statements in ¶¶ 38-47 were materially false and misleading when
20   made because they failed to disclose and misrepresented the following adverse facts
21   that existed at the time of the IPO:
22                   (a)   Arlo was suffering from adverse sales trends in its key security
23         camera products;
24                   (b)   Arlo’s flagship products had begun the end of their sales cycle
25         and the Company had failed to develop new products to replace them or to
26         effectively compete with alternative products being offered by the Company’s
27         rivals;
28

                      AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                               - 24 -
       Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 26 of 40




 1               (c)     Arlo needed to engage in aggressive promotional activity and cut
 2         prices in order to maintain sales growth and stave off competition from well-
 3         resourced rivals, such as Google and Amazon, with significantly cheaper
 4         product offerings;
 5               (d)     Arlo’s new flagship wire-free security camera system, Arlo
 6         Ultra, suffered from quality control issues with its batteries that jeopardized
 7         the Company’s ability to launch the product in time for the crucial holiday
 8         season; and
 9               (e)     as a result of (a)-(d) above, the Company was experiencing
10         extreme margin pressures, had lost its ability to maintain its historical price
11         premium, and was suffering from accelerating negative sales and operational
12         trends.
13         49.   Moreover,      Item   303   of   SEC    Regulation   S-K,    17   C.F.R.
14   §229.303(a)(3)(ii), requires Defendants to “[d]escribe any known trends or
15   uncertainties that have had or that the registrant reasonably expects will have a
16   material favorable or unfavorable impact on net sales or revenues or income from
17   continuing operations.” Similarly, Item 503 of SEC Regulation S-K, 17 C.F.R.
18   §229.503(c), requires, in the “Risk Factors” section of registration statements and
19   prospectuses, “a discussion of the most significant factors that make the offering
20   speculative or risky” and requires each risk factor to “adequately describe[] the
21   risk.” The failure of the Registration Statement to disclose the adverse sales trends
22   and need to engage in substantial promotional activity to continue sales growth
23   (thereby eroding the Company’s margins) violated 17 C.F.R. § 229.303(a)(3)(ii),
24   because these undisclosed trends would (and did) have an unfavorable impact on the
25   Company’s net sales, revenues and income from continuing operations. This failure
26   also violated 17 C.F.R. § 229.503(c), because these specific risks were not
27   adequately disclosed, or disclosed at all, even though they were some of the most
28   significant factors that made an investment in Arlo shares speculative or risky. To

                     AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                             - 25 -
       Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 27 of 40




 1   the contrary, the Registration Statement contained boilerplate discussions of
 2   possible future issues but failed to disclose that these risks had already materialized.
 3   For example, the Registration Statement misleadingly discussed the risks that “may”
 4   occur “if” Arlo experienced product delays or received defective supplier parts but
 5   failed to disclose that the Company’s flagship product under development, the Arlo
 6   Ultra camera, suffered from quality control problems and battery defects.
 7         50.    On October 25, 2018, the Company issued a press release announcing
 8   its financial results for the quarter ended September 30, 2018 – the same quarter
 9   during which Defendants had conducted the IPO. Arlo announced that its GAAP
10   gross margin had shrunk to 22.7% during the quarter, down from 25.5% the prior
11   quarter and 27% in the comparable quarter the prior year. The press release also
12   provided a dismal outlook for the Company’s fourth quarter of 2018, with a
13   projected GAAP gross margin of only 12.4% to 14.4% – or approximately half the
14   Company’s gross margin achieved in the quarter just prior to the IPO. At the same
15   time, the Company forecast revenues of only $140 million to $155 million for the
16   quarter, which represented a slight increase over the $131.2 million in quarterly
17   revenues achieved in the third quarter of 2018, despite the fact that the Company
18   historically attained substantially higher revenues during the fourth quarter due to
19   the holiday shopping season.
20         51.    That same day, Arlo hosted an earnings conference call to discuss the
21   results. In response to an analyst’s question about the concerning contraction in
22   Arlo’s gross margins, Gorjanc stated that the sharp decline was due to the high level
23   of promotional activity the Company needed to engage in to promote sales. In
24   addition, Gorjanc stated that the promotional activity was necessary because Arlo
25   had failed to bring a new product to market and the available products being sold by
26   the Company were later in their sales cycle, and thus less desirable to consumers.
27   The following is an excerpt from the exchange:
28

                   AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                              - 26 -
       Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 28 of 40




 1            Analyst: I guess I’m a little surprised to see revenue growth not
              accelerating with that level of gross margin decline. Is there a reason
 2            that we wouldn’t – why would revenue growth be decelerating year-
 3            over-year with such a decline in gross margin year-over-year?
 4
              Gorjanc: So really, the majority of that promotion is that some of the
 5            products have been out there for quite a while, and we don’t have a big
 6
              new one hitting in channel all of Q4 like we would normally have, like
              we had Pro 2 last year, I think introduced in September. And I would
 7            say, that’s really the main reason.
 8            52.   Later in the call, as analysts continued to express surprise over the need
 9   for Arlo to engage in such aggressive promotional activity, Gorjanc stated that she
10   was “a little bit exasperated by, again, the product line being a little bit older. If I
11   have a brand new product out in Q4, you can bet I’m not going to be promoting
12   that.”
13            53.   Then, on December 3, 2018, the Company reported a delay in
14   shipments of its new flagship wire-free security camera system, Arlo Ultra, due to a
15   quality issue in the device’s battery component. The defective cameras had been
16   under development for months, including at the time of the IPO. In light of the
17   increasing competitive pressures faced by Arlo from lower priced alternatives, the
18   failure of the Arlo Ultra to timely launch was a material adverse development for the
19   Company. As a result of the delay, the Company also lowered its fourth quarter
20   2018 financial guidance, with “net revenue to be in the range of $125 million to
21   $130 million, non-GAAP gross margin to be approximately 10%, and non-GAAP
22   operating loss to be approximately 20% of revenue.” As a result, the Company’s
23   revenues were actually projected to decline sequentially from the prior quarter,
24   despite the impact of the holiday shopping season and the Company’s planned
25   promotional activities. Furthermore, the Company’s gross margins during the fourth
26   quarter were expected to be a fraction of what they had been just prior to the IPO.
27
28

                     AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                - 27 -
       Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 29 of 40




 1         54.    On December 4, 2018, Arlo stock closed at $8.80 per share, or 45%
 2   less than the price at which certain Defendants had sold Arlo stock in the IPO only
 3   four months previously.
 4                         THE TRUTH BEGINS TO EMERGE
 5         55.    On December 3, 2018, the Company reported a delay in shipments of
 6   Ultra, citing “a quality issue with the battery from one of its suppliers” that was
 7   discovered during the product’s final testing phase. As a result of the delay, Ultra
 8   also lowered its fourth quarter 2018 financial guidance, advising investors that it
 9   anticipated “net revenue to be in the range of $125 million to $130 million, non-
10   GAAP gross margin to be approximately 10%, and non-GAAP operating loss to be
11   approximately 20% of revenue.”
12         56.    Following this news, the Company’s stock price fell $2.75 per share, or
13   22.86%, to close at $9.28 on December 3, 2018. This constituted a decline of $6.72,
14   or approximately 42%, from the IPO price of $16.00 per share.
15                                 DAMAGES TO ARLO
16         57.    As a result of Defendants’ improprieties, the Company failed to
17   disclose and misrepresented the following adverse facts that existed at the time of
18   the IPO: (a) Arlo was suffering from adverse sales trends in its key security camera
19   products; (b) Arlo’s flagship products had begun the end of their sales cycle and the
20   Company had failed to develop new products to replace them or to effectively
21   compete with alternative products being offered by the Company’s rivals; (c) Arlo
22   needed to engage in aggressive promotional activity and cut prices in order to
23   maintain sales growth and stave off competition from well-resourced rivals, such as
24   Google and Amazon, with significantly cheaper product offerings; (d) Arlo’s new
25   flagship wire-free security camera system, Arlo Ultra, suffered from quality control
26   issues with its batteries that jeopardized the Company’s ability to launch the product
27   in time for the crucial holiday season; and (e) as a result of (a)-(d) above, the
28   Company was experiencing extreme margin pressures, had lost its ability to

                   AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                             - 28 -
       Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 30 of 40




 1   maintain its historical price premium, and was suffering from accelerating negative
 2   sales and operational trends.
 3         58.     Arlo’s performance issues also damaged its reputation within the
 4   business community and in the capital markets. Arlo’s current and potential
 5   investors consider a company’s trustworthiness and ability to accurately value its
 6   business prospects and evaluate sales and growth potential. Arlo’s ability to raise
 7   equity capital or debt on favorable terms in the future is now impaired. In addition,
 8   the Company stands to incur higher marginal costs of capital and debt because the
 9   improper statements and misleading projections disseminated by Defendants have
10   materially increased the perceived risks of investing in and lending money to the
11   Company.
12         59.     Further, as a direct and proximate result of Defendants’ actions, Arlo
13   has expended, and will continue to expend, significant sums of money.                Such
14   expenditures include, but are not limited to:
15                 (a)   the costs incurred from defending and the payment of $1,250,000
16         to settle Wong v. Arlo Technologies, Inc., et. al., Case No. 19-cv-00372-BLF
17         (N.D. Cal.) (“Federal Securities Class Action”); and
18                 (b)   the costs incurred from defending and paying any settlement in
19         an action brought under Section 11 of the Securities Act of 1933 entitled In re
20         Arlo Shareholder Litig., Lead Case No. 18CV339231 (Sup. Ct. Cal., County
21         Santa Clara) (the “State Section 11 Class Action”).
22               DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS
23         60.     Plaintiff brings this action derivatively in the right and for the benefit of
24   the Company to redress injuries suffered and to be suffered as a direct and
25   proximate result of the breaches of fiduciary duties, waste of corporate assets, unjust
26   enrichment, and violations of Sections 10(b) and 21D of the Exchange Act.
27
28

                    AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                - 29 -
       Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 31 of 40




 1         61.    Plaintiff will adequately and fairly represent the interests of the
 2   Company in enforcing and prosecuting its rights and has retained counsel competent
 3   and experienced in derivative litigation.
 4         62.    Plaintiff is a current owner of the Company stock and has continuously
 5   been an owner of Company stock during all times relevant to the Director
 6   Defendants’ wrongful course of conduct alleged herein.
 7         63.    Plaintiff understands his obligation to hold stock throughout the
 8   duration of this action and is prepared to do so.
 9         64.    During the illegal and wrongful course of conduct at the Company and
10   through the present, the Board consisted of the Director Defendants.
11         65.    Because of the facts set forth throughout this Complaint, demand on the
12   Company Board to institute this action is not necessary because such a demand
13   would have been a futile and useless act.
14         63.    At the time Plaintiff filed this derivative action, the Company Board
15   was comprised of seven (7) members – Aggrawal, Carter-Miller, Faison, McRae,
16   Pope, Summers, and Rothstein. Thus, Plaintiff is required to show that a majority of
17   the Director Defendants, i.e., four (4), cannot exercise independent objective
18   judgment about whether to bring this action or whether to vigorously prosecute this
19   action.
20         64.    The Director Defendants either knew or should have known of the false
21   and misleading statements that were issued on the Company’s behalf and took no
22   steps in a good faith effort to prevent or remedy that situation.
23         65.    The Director Defendants (or at the very least a majority of them)
24   cannot exercise independent objective judgment about whether to bring this action
25   or whether to vigorously prosecute this action. For the reasons that follow, and for
26   reasons detailed elsewhere in this Amended Complaint, Plaintiff has not made (and
27   should be excused from making) a pre-filing demand on the Board to initiate this
28   action because making a demand would be a futile and useless act.

                    AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                 - 30 -
       Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 32 of 40




 1            66.      Each of the Director Defendants approved and/or permitted the wrongs
 2   alleged herein to have occurred and participated in efforts to conceal or disguise
 3   those wrongs from the Company’s stockholders or recklessly and/or with gross
 4   negligence disregarded the wrongs complained of herein and are therefore not
 5   disinterested parties.
 6            67.      Each of the Director Defendants authorized and/or permitted the false
 7   statements to be disseminated directly to the public and made available and
 8   distributed to shareholders, authorized and/or permitted the issuance of various false
 9   and misleading statements, and are principal beneficiaries of the wrongdoing alleged
10   herein, and thus, could not fairly and fully prosecute such a suit even if they
11   instituted it.
12            68.      Additionally, each of the Director Defendants received payments,
13   benefits, stock options, and other emoluments by virtue of their membership on the
14   Board and their control of the Company.
15   Defendant McRae
16            69.      Defendant McRae is not disinterested or independent, and therefore, is
17   incapable of considering demand because Defendant McRae (as CEO of the
18   Company) is an employee of the Company who derives substantially all of his
19   income from his employment with the Company, making him not independent. For
20   example, for the year 2019 and 2020, Defendant McRae received the following:
21
       Year         Salary      Stock     Option       Non-Equity        All Other      Total
22                             Awards     Awards      Incentive Plan   Compensation
                                                      Compensation
23     2020     $778,846     $3,343,921   $---     $378,546            $4,338         $4,505,651
       2019     $750,000     $1,471,966   $---     $187,500            $5,200         $2,414,666
24
25
              70.      Defendant McRae had also the opportunity to earn a target annual
26
     performance bonus equal to 100%, 70% and 50% of his annual base salary,
27
     respectively.
28

                        AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                   - 31 -
       Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 33 of 40




 1         71.    As such, McRae cannot independently consider any demand to sue
 2   himself for breaching his fiduciary duties to the Company, because that would
 3   expose him to liability and threaten his livelihood.
 4         72.    According to the Company’s Proxy, dated June 14, 2019, “McRae is
 5   not considered independent because he is an executive officer of the Company.”
 6         73.    This lack of independence and the financial benefits received by
 7   Defendant McRae renders him incapable of impartially considering a demand to
 8   commence and vigorously prosecute this action.
 9         74.    In addition, McRae is a defendant in the Federal Securities Class
10   Action.
11         75.    Defendant McRae is also a defendant in the active State Section 11
12   Class Action.
13         76.    As such, Defendant McRae cannot independently consider any demand
14   to sue himself for breaching his fiduciary duties to the Company, because that would
15   expose him to liability and threaten his livelihood.
16   Defendant Carter
17         77.    Defendant Carter is a defendant in State Section 11 Class Action.
18         78.    As such, Defendant Carter cannot independently consider any demand
19   to sue himself for breaching his fiduciary duties to the Company, because that would
20   expose him to liability.
21   Defendant Faison
22         79.    Defendant Faison is a defendant in the State Section 11 Class Action.
23         80.    As such, Defendant Faison cannot independently consider any demand
24   to sue himself for breaching his fiduciary duties to the Company, because that would
25   expose him to liability.
26   Defendant Summers
27         81.    Defendant Summers is a defendant in State Section 11 Class Action.
28

                     AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                              - 32 -
       Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 34 of 40




 1         82.      As such, Defendant Summers cannot independently consider any
 2   demand to sue himself for breaching his fiduciary duties to the Company, because
 3   that would expose him to liability.
 4   Defendants Pope, Summers, Miller and Aggarwal
 5         83.      Defendants Pope, Summers, Miller and Aggarwal served as members
 6   of the Audit Committee. Pursuant to the Company’s Audit Committee Charter, the
 7   purposes of the Audit Committee are to assist the Board in fulfilling its oversight
 8   responsibilities related to:
 9             The accounting and financial reporting processes of the
                   Company and audits of the financial statements of the Company;
10
11                The integrity of the Company’s financial statements; the
12
                   Company’s compliance with legal and regulatory requirements;
                   the independent auditor’s qualifications, independence,
13                 performance, and compensation; and the Company’s internal
14                 controls over financial reporting and disclosure controls and
                   procedures;
15
16                The preparation and approval of the reports that the rules of the
                   Securities and Exchange Commission (the “SEC”) require be
17
                   included in the Company’s annual proxy statement;
18
19                The Company’s internal audit function;
20
                  Transactions between the Company and a related party; and
21
22                The application of the Company’s Code of Business Ethics and
                   Conflict of Interest Policy for Directors, Officers and Key
23                 Employees as established by the Board.
24         84.      Defendants Pope, Summers, Miller and Aggarwal breached their
25   fiduciary duties of due care, loyalty, and good faith, because the Audit Committee,
26   inter alia, allowed or permitted false and misleading statements to be disseminated
27   in the Company’s SEC filings and other disclosures and, otherwise, failed to ensure
28   that adequate internal controls were in place regarding the serious issues and
                     AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                              - 33 -
       Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 35 of 40




 1   deficiencies discussed herein.     Thus, Defendants Pope, Summers, Miller and
 2   Aggarwal face a substantial likelihood of liability for their breach of fiduciary duties
 3   and any demand upon them is futile.
 4   Defendants Carter, Faison, Summers and McRae
 5         85.    Defendants Carter, Faison and Summers served on the Board of
 6   directors of NETGEAR.
 7         86.    Defendant McRae served as NETGEAR’s Senior Vice President of
 8   Strategy since October 2017.
 9         87.    Prior to the consummation of the Company’s initial public offering in
10   August 2018, Arlo operated as an operating segment of NETGEAR. On December
11   31, 2018, NETGEAR completed the spin-off of Arlo by means of a special stock
12   dividend of 62,500,000 shares of our common stock that had been owned by
13   NETGEAR to NETGEAR stockholders of record as of the close of business on
14   December 17, 2018. The distribution of the special stock dividend was made on
15   December 31, 2018. Prior to the Distribution, NETGEAR owned approximately
16   84.2% of the outstanding shares of Arlo common stock.
17         88.    As a result of the prior business relationships among Defendants Carter,
18   Faison, Summers and McRae, they are unable to evaluate a demand with
19   independence, and therefore, demand is excused.
20                                         COUNT I
21          (Against The Director Defendants For Breach Of Fiduciary Duty)
22         89.    Plaintiff incorporates by reference and realleges each and every
23   allegation contained above, as though fully set forth herein.
24         90.    The Director Defendants owe the Company fiduciary obligations. By
25   reason of their fiduciary relationships, the Director Defendants owed and owe the
26   Company the highest obligation of good faith, fair dealing, loyalty, and due care.
27         91.    The Director Defendants violated and breached their fiduciary duties of
28   care, loyalty, reasonable inquiry, and good faith.

                   AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                              - 34 -
       Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 36 of 40




 1         92.    The Director Defendants engaged in a sustained and systematic failure
 2   to properly exercise their fiduciary duties.      Among other things, the Director
 3   Defendants breached their fiduciary duties of loyalty and good faith by allowing the
 4   Company to make false and misleading statements in the Registration Statement
 5   about the Company’s business performance and failed to maintain an adequate
 6   system of oversight, disclosure controls and procedures, and internal controls as
 7   alleged herein. These actions could not have been a good faith exercise of prudent
 8   business judgment to protect and promote the Company’s corporate interests.
 9         93.    As a direct and proximate result of the Director Defendants’ failure to
10   perform their fiduciary obligations, the Company has sustained significant damages.
11   As a result of the misconduct alleged herein, the Director Defendants are liable to
12   the Company.
13         94.    As a direct and proximate result of the Director Defendants’ breach of
14   their fiduciary duties, the Company has suffered damage, not only monetarily, but
15   also to its corporate image and goodwill. Such damage includes, among other
16   things, costs associated with defending multiple securities lawsuits, costs associated
17   with settling one securities lawsuit, severe damage to the share price of the
18   Company, all resulting in an increased cost of capital, and reputational harm.
19                                        COUNT II
20         (Against The Director Defendants For Waste Of Corporate Assets)
21         95.    Plaintiff incorporates by reference and realleges each and every
22   allegation contained above, as though fully set forth herein.
23         96.    The wrongful conduct alleged regarding the issuance of false and
24   misleading statements and its failure to maintain an adequate system of oversight,
25   disclosure controls and procedures, and internal controls was continuous, connected,
26   and on-going throughout the Relevant Period. It resulted in continuous, connected,
27   and ongoing harm to the Company.
28

                    AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                              - 35 -
       Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 37 of 40




 1          97.       As a result of the misconduct described above, the Director Defendants
 2   wasted corporate assets by, inter alia: (i) paying excessive compensation and
 3   bonuses to certain of its executive officers; (ii) awarding self-interested stock
 4   options to certain officers and directors; and (iii) incurring potentially millions of
 5   dollars of legal liability and/or legal costs to defend Defendants’ unlawful actions.
 6          98.       As a result of the waste of corporate assets, the Director Defendants are
 7   liable to the Company.
 8          99.       Plaintiff, on behalf of the Company, has no adequate remedy at law.
 9                                             COUNT III
10                         (Against Defendants For Unjust Enrichment)
11          100. Plaintiff incorporates by reference and re-alleges each and every
12   allegation set forth above, as though fully set forth herein.
13          101. By their wrongful acts, violations of law, and false and misleading
14   statements and omissions of material fact that they made and/or caused to be made,
15   Defendants were unjustly enriched at the expense of, and to the detriment of, the
16   Company.
17          102. Defendants received unjustly lucrative payment tied to the false and
18   misleading statements, or received fees and stock awards, or similar compensation
19   from the Company that was tied to the performance or artificially inflated valuation
20   of the Company stock. For example:
21
           Name            Fees Earned or     Stock Awards ($)     Option Awards       Total ($)
22                         Paid in Cash ($)                             ($)
      Faison              $107,259            $180,000           ---               $287,259
23    Carter-Miller       $56,262             $180,000           ---               $236,262
      Summers             $61,119             $180,000           ---               $241,119
24    Pope                $53,588             $180,000           ---               $233,688
25    Aggarwal            $60,724             $180,000           ---               $240,724
      Rothstein           $36,495             $180,000           ---               $216,495
26
            103. Plaintiff, as a shareholder and a representative of Arlo, seeks restitution
27
     from these Defendants and seeks an order from this Court disgorging all profits—
28

                       AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                   - 36 -
       Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 38 of 40




 1   including any performance-based or valuation-based compensation—obtained by
 2   Defendants due to their wrongful conduct.
 3         104. Plaintiff, on behalf of the Company, has no adequate remedy at law.
 4                                        COUNT IV
 5                     (Against Defendant McRae For Violations Of
 6                     Sections 10(b) And 21D Of The Exchange Act)
 7
           105. Plaintiff incorporates by reference and realleges each and every

 8
     allegation contained above, as though fully set forth herein.

 9
           106. The Company, along with Defendant McRae, were named as

10
     defendants in the Federal Securities Class Action, which asserted claims under the

11
     federal securities laws for violations of Sections 10(b) and 20(a) of the Exchange

12
     Act, and SEC Rule 10b-5 promulgated thereunder. The defendants in the Federal

13
     Securities Class Action recently settled the action, agreeing to pay $1,250,000 in

14
     cash. The Company’s liability was in whole or in part due to Defendant McRae’s

15
     willful and/or reckless violations of his obligations as an officer and director of the

16
     Company.

17
           107. Through his position of control and authority as an officer of the

18
     Company, Defendant McRae was able to and did, directly and/or indirectly, exercise

19
     control over the business and corporate affairs of the Company, including the

20
     wrongful acts described in the Federal Securities Class Action and herein.

21
           108. The Company has now settled the claims against it for violating the

22
     federal securities laws, thus Company’s liability arose in whole or in part from the

23
     intentional, knowing, or reckless acts or omissions of Defendant McRae as alleged

24
     herein, who caused the Company to suffer substantial harm through his disloyal

25
     acts. The Company is entitled to contribution and indemnification from Defendant

26
     McRae in connection with all claims that were asserted in the Federal Securities

27
     Class Action, and those claims that continue to be asserted in the State Section 11

28

                   AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                              - 37 -
       Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 39 of 40




 1   Class Action, which have been, are, or may continue to be asserted against the
 2   Company by virtue of his wrongdoing.
 3         109. As an senior officer and director, Defendant McRae had the power or
 4   ability to, and did, control or influence, either directly or indirectly, the Company’s
 5   general affairs, including the content of its public statements, and had the power or
 6   ability to directly or indirectly control or influence the specific corporate statements
 7   and conduct that caused the violations of law set forth in the Federal Securities Class
 8   Action and the State Section 11 Class Action.
 9         110. Defendant McRae is liable under § 21D of the Exchange Act, which
10   governs the application of any private right of action for contribution asserted
11   pursuant to the Exchange Act.
12         111. Defendant McRae has damaged the Company and is liable to the
13   Company for contribution.
14         112. No adequate remedy at law exists for Plaintiff by and on behalf of the
15   Company.
16                                 PRAYER FOR RELIEF
17         WHEREFORE, Plaintiff prays for relief and judgment, as follows:
18         (A)    Declaring that Plaintiff may maintain this action on behalf of the
19   Company and that Plaintiff is an adequate representative of the Company;
20         (B)    Finding the Director Defendants liable for breaching their fiduciary
21   duties owed to the Company;
22         (C)    Directing Defendants to take all necessary actions to reform and
23   improve the Company’s corporate governance, risk management, and internal
24   operating procedures to comply with applicable laws and to protect the Company
25   and its stockholders from a repeat of the rampant wrongful conduct described
26   herein;
27         (D)    Awarding contribution against the Defendant McRae and in favor of
28   the Company for the damages suffered by the Company;

                   AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                              - 38 -
       Case 5:19-cv-03354-BLF Document 29 Filed 05/24/21 Page 40 of 40




 1         (E)    Awarding Plaintiff the costs and disbursements of this action, including
 2   attorneys’, accountants’, and experts’ fees; and
 3         (F)    Awarding such other and further relief as is just and equitable.
 4                              JURY TRIAL DEMANDED
 5         Plaintiff hereby demands a trial by jury of all issues so triable.
 6   Dated: May 24, 2021
 7
                                             MAGNANIMO & DEAN, LLP
 8
 9                                           By: /s/ Frank A. Magnanimo
                                                 Frank A. Magnanimo
10                                           21031 Ventura Boulevard
                                             Suite 803
11                                           Woodland Hills, CA 91364
                                             Telephone: (818) 305-3450
12                                           Facsimile: (818) 305-3451
                                             Email: Frank@MagDeanLaw.com
13
                                             GAINEY McKENNA & EGLESTON
14                                           Thomas J. McKenna
                                             Gregory M. Egleston th
15                                           501 Fifth Avenue, 19 Floor
                                             New York, NY 10017
16                                           Telephone: (212) 983-1300
                                             Facsimile: (212) 983-0383
17                                           Email: tjmckenna@gme-law.com
                                             Email: gegleston@gme-law.com
18
                                             Attorneys for Plaintiff
19
20
     Of Counsel:
21   MOORE KUEHN, PLLC
     Fletcher Moore, Esq.
22   30 Wall Street, 8th Floor
     New York, NY 10005
23
24
25
26
27
28

                   AMENDED VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                              - 39 -
